UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2015 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52783 WATCHTOWER, INC. (Exact name of small business issuer as specified in its charter) Nevada 98-0523909 (State of incorporation) (IRS Employer ID Number) 100 Henry Street, Brooklyn, New York 11201 (Address of principal executive offices) (718) 624-5000 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o The number of shares of the issuer's common stock issued and outstanding as of August 10, 2015 was 12,400,000 shares. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II Item 1. Legal Proceedings 14 Item IA. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 15 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. WATCHTOWER, INC. CONDENSED BALANCE SHEET June 30, 2015 December 31, 2014 (Unaudited) ASSETS Current Assets: Cash and Cash Equivalents $ 5,931 $ 2,368 Total Current Assets 5,931 2,368 Total Assets $ 5,931 $ 2,368 LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities: Accrued Expenses $ 13,511 $ 3,017 Accrued Interest- Related Party 24,735 20,952 Loans Payable - Related Party 160,124 150,124 Total Current Liabilities 198,370 174,093 Commitments and Contingencies Stockholders' Deficiency: Preferred Stock, $.0001 par value; 5,000,000 shares authorized, none issued and outstanding - - Common Stock, $.0001 par value; 500,000,000 shares authorized, 12,400,000 shares issued and outstanding 1,240 1,240 Additional Paid-In Capital 54,560 54,560 Accumulated Deficit (248,239 ) (227,525 ) Total Stockholders' Deficiency (192,439 ) (171,725 ) Total Liabilities and Stockholders' Deficiency $ 5,931 $ 2,368 The accompanying notes are an integral part of these financial statements. 3 WATCHTOWER, INC. CONDENSED STATEMENT OF OPERATIONS (Unaudited) For the Six Months EndedJune 30, For the Quarter EndedJune 30, 2015 2014 2015 2014 Net Revenues $ - $ - $ - $ - Costs and Expenses: Professional Fees 13,004 12,980 5,250 4,000 General and Administrative Expenses 3,927 3,256 1,300 1,308 Total Costs and Expenses 16,931 16,236 6,550 5,308 Operating Loss (16,931 ) (16,236 ) (6,550 ) (5,308 ) Other Income (Expense): Interest Expense (3,783 ) (3,186 ) (1,932 ) (1,687 ) Total Other Income (Expense) (3,783 ) (3,186 ) (1,932 ) (1,687 ) Net Loss $ (20,714 ) $ (19,422 ) $ (8,482 ) $ (6,995 ) Basic and Diluted Loss Per Common Share $ (.00 ) $ (.00 ) $ (.00 ) $ (.00 ) Weighted Average Common Shares Outstanding 12,400,000 12,400,000 12,400,000 12,400,000 The accompanying notes are an integral part of the financial statements. 4 WATCHTOWER, INC. CONDENSED STATEMENT OF STOCKHOLDERS' DEFICIENCY FOR THE SIX MONTHS ENDED JUNE 30, 2015 (Unaudited) Common Stock AdditionalPaid-In Accumulated Shares Amount Capital Deficit Total Balance, December 31, 2014 12,400,000 $ 1,240 $ 54,560 $ (227,525 ) $ (171,725 ) Net loss for the six months ended June 30, 2015 - - - (20,714 ) (20,714 ) Balance June, 30, 2015 12,400,000 $ 1,240 $ 54,560 $ (248,239 ) $ (192,439 ) The accompanying notes are an integral part of these financial statements. 5 WATCHTOWER, INC. CONDENSED STATEMENT OF CASH FLOWS (Unaudited) For the Six Months EndedJune 30, 2015 2014 Cash Flows from Operating Activities: Net Loss $ (20,714 ) $ (19,422 ) Adjustments to Reconcile Net Loss to NetCash (Used) in Operating Activities: Changes in Assets and Liabilities: Increase (Decrease) in Accrued Expenses 10,494 (425 ) Increase in Accrued Interest-Related Party 3,783 3,186 Net Cash (Used) in Operating Activities (6,437 ) (16,661 ) Cash Flows from Investing Activities: - - Cash Flows from Financing Activities: Proceeds of Borrowings - Loans Payable Related Party 10,000 20,000 Net Cash Provided by Financing Activities 10,000 20,000 Increase in Cash 3,563 3,339 Cash - Beginning of Period 2,368 566 Cash - End of Period $ 5,931 $ 3,905 Supplemental Disclosures of Cash Flow Information: Interest Paid $ - $ - Income Taxes Paid $ - $ - The accompanying notes are an integral part of these financial statements. 6 WATCHTOWER, INC. NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS NOTE 1 - Organization and Basis of Presentation Watchtower, Inc. ("the Company") was incorporated on February 20, 2007 under the laws of the State of Nevada. The Company has not generated revenues from planned principal operations. The Company has abandoned its business plan and is now seeking an operating company with which to merge or acquire. Accordingly, the Company is now considered a blank check company. There is no assurance, however, that the Company will achieve its objectives or goals. In the opinion of the Company's management, the accompanying unaudited condensed financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the information set forth therein. These financial statements are condensed and therefore do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. These condensed financial statements should be read in conjunction with the Company's December 31, 2014 audited financial statements and notes thereto included in the annual report on Form 10-K as of such date. Results of operations for interim periods are not necessarily indicative of the results of operations for a full year. The Company had no revenues and incurred a net loss of $20,714 and $19,422 for the six months ended June 30, 2015 and 2014 respectively. In addition, the Company has a working capital deficiency and stockholders' deficiency of $192,439 at June 30, 2015. These factors raise substantial doubt about the Company's ability to continue as a going concern. There can be no assurance that sufficient funds will be generated during the next year or thereafter from operations or that funds will be available from external sources such as debt or equity financings or other potential sources. The lack of additional capital could force the Company to curtail or cease operations and would, therefore, have a material adverse effect on its business. Furthermore, there can be no assurance that any such required funds, if available, will be available on attractive terms or that they will not have a significant dilutive effect on the Company's existing stockholders. The Company is attempting to address its lack of liquidity by raising additional funds, either in the form of debt or equity or some combination thereof. During the six months ended June 30, 2015 the Company borrowed $10,000 for working capital purposes from a related party. There can be no assurances that the Company will be able to raise the additional funds it requires. The accompanying condensed financial statements do not include any adjustments related to the recoverability or classification of asset-carrying amounts or the amounts and classifications of liabilities that may result should the Company be unable to continue as a going concern. 7 WATCHTOWER, INC. NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS NOTE 2 - Loans Payable - Related Party During the quarter ended June 30, 2015 the Company received an additional loan of $10,000 from a related party bringing the total amount owed at June 30, 2015 to $160,124. The loans bear interest at 5% per annum and are payable on demand. They consist of advances made by an individual who is the principal shareholder of the Company. Interest expense on these loans was $3,783 and $3,186 for the six months ended June 30, 2015 and June 30, 2014, respectively. NOTE 3 - Preferred Stock The Company's Board of Directors may, without further action by the Company's stockholders, from time to time, direct the issuance of any authorized but unissued or unreserved shares of preferred stock in series and at the time of issuance, determine the rights, preferences and limitations of each series. The holders of preferred stock may be entitled to receive a preference payment in the event of any liquidation, dissolution or winding-up of the Company before any payment is made to the holders of the common stock. Furthermore, the board of directors could issue preferred stock with voting and other rights that could adversely affect the voting power of the holders of the common stock. NOTE 4 - Subsequent Events The company has evaluated subsequent events through the date the financial statements were issued and up to the time of filing with the Securities and Exchange Commission. In July 2015, the Company borrowed an additional $10,000 on the related party loan payable, increasing the balance owed to $170,124 (See Note 2). 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations As used in this Form 10-Q, references to "Watchtower," the "Company," "we," "our" or "us" refer to Watchtower, Inc. unless the context otherwise indicates. Forward-Looking Statements The following discussion should be read in conjunction with our financial statements, which are included elsewhere in this Form 10-Q (the "Report"). This Report contains forward-looking statements which relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties, and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. History Watchtower, Inc. was incorporated on February 20, 2007, in the State of Nevada. The Company was focused on becoming involved in the growing market for renewable and environmentally sustainable energy and intended to market and resell agricultural based bio-diesel fuels. Our goal was to source various available agri-biodiesel fuel products from many producers internationally and offer renewable alternatives to petroleum based fuels in the United States. Due to the state of the economy, the Company has conducted virtually no business other than organizational matters, filing its Registration Statement on Form SB-2, which was declared effective by the Securities and Exchange Commission (the "SEC") on August 20, 2007 (the "Registration Statement") and filings of periodic reports with the SEC. The Company has since abandoned its business plan and is now seeking an operating company with which to merge or to acquire. We are now considered a blank check company. The U.S. Securities and Exchange Commission (the "SEC") defines those companies as "any development stage company that is issuing a penny stock, within the meaning of Section 3 (a)(51) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and that has no specific business plan or purpose, or has indicated that its business plan is to merge with an unidentified company or companies." Under SEC Rule 12b-2 under the Securities Act of 1933, as amended (the "Securities Act"), we also qualify as a "shell company," because we have no or nominal assets (other than cash) and no or nominal operations. Many states have enacted statutes, rules and regulations limiting the sale of securities of "blank check" companies in their respective jurisdictions. Management does not intend to undertake any efforts to cause a market to develop in our securities, either debt or equity, until we have successfully concluded a business combination. We intend to comply with the periodic reporting requirements of the Exchange Act for so long as we are subject to those requirements. Our current business plan is to attempt to identify and negotiate with a business target for the merger of that entity with and into our company. In certain instances, a target company may wish to become a subsidiary of ours or may wish to contribute or sell assets to us rather than to merge. No assurances can be given that we will be successful in identifying or negotiating with any target company. We seek to provide a method for a foreign or domestic private company to become a reporting or public company whose securities are qualified for trading in the United States secondary markets. 9 A business combination with a target company normally will involve the transfer to the target company of the majority of our issued and outstanding common stock, and the substitution by the target company of its own management and board of directors. No assurances can be given that we will be able to enter into a business combination, or, if we do enter into such a business combination, no assurances can be given as to the terms of a business combination, or as to the nature of the target company. Plan of Operation General During the next 12 months, the Company intends to seek, investigate and, if such investigation warrants, acquire an interest in one or more business opportunities presented to it by persons or firms who or which desire to seek the perceived advantages of a publicly held corporation. At this time, the Company has no plan, proposal, agreement, understanding or arrangement to acquire or merge with any specific business or company, and the Company has not identified any specific business or company for investigation and evaluation. No member of management or promoter of the Company has had any material discussions with any other company with respect to any acquisition of that company. The Company will not restrict its search to any specific business, industry or geographical location, and the Company may participate in a business venture of virtually any kind or nature. The discussion of the proposed plan of operation under this caption and throughout this Quarterly Report is purposefully general and is not meant to be restrictive of the Company's virtually unlimited discretion to search for and enter into potential business opportunities. Sources of Opportunities The Company anticipates that business opportunities for possible acquisition will be referred by various sources, including its officers and directors, professional advisors, securities broker-dealers, venture capitalists, members of the financial community, and others who may present unsolicited proposals. The Company will seek a potential business opportunity from all known sources, but will rely principally on personal contacts of its officers and directors as well as indirect associations between them and other business and professional people. It is not presently anticipated that the Company will engage professional firms specializing in business acquisitions or reorganizations. The officers and directors of the Company are currently employed in other positions and will devote only a portion of their time (not more than three hours per week) to the business affairs of the Company, until such time as an acquisition has been determined to be highly favorable, at which time they expect to spend full time in investigating and closing any acquisition for a period of two weeks. In addition, in the face of competing demands for their time, the officers and directors may grant priority to their full-time positions rather than to the Company. Evaluation of Opportunities The analysis of new business opportunities will be undertaken by or under the supervision of the officers and directors of the Company. Management intends to concentrate on identifying prospective business opportunities which may be brought to its attention through present associations with management. In analyzing prospective business opportunities, management will consider such matters as the available technical, financial and managerial resources; working capital and other financial requirements; history of operation, if any; prospects for the future; present and expected competition; the quality and experience of management services which may be available and the depth of that management; the potential for further research, development or exploration; specific risk factors not now foreseeable but which then may be anticipated to impact the proposed activities of the Company; the potential for growth or expansion; the potential for profit; the perceived public recognition or acceptance of products, services or trades; name identification; and other relevant factors. Officers and directors of the Company will meet personally with management and key personnel of the firm sponsoring the business opportunity as part of their investigation. To the extent possible, the Company intends to utilize written reports and personal investigation to evaluate the above factors. The Company will not acquire or merge with any company for which audited financial statements cannot be obtained. 10 Acquisition of Opportunities In implementing a structure for a particular business acquisition, the Company may become a party to a merger, consolidation, reorganization, joint venture, franchise or licensing agreement with another corporation or entity. It may also purchase stock or assets of an existing business. On the consummation of a transaction, it is possible that the present management and shareholders of the Company will not be in control of the Company. In addition, a majority or all of the Company's officers and directors may, as partof the terms of the acquisition transaction, resign and be replaced by new officers and directors without a vote of the Company's shareholders. It is anticipated that any securities issued in any such reorganization would be issued in reliance on exemptions from registration under applicable Federal and state securities laws. In some circumstances, however, as a negotiated element of this transaction, the Company may agree to register such securities either at the time the transaction is consummated, under certain conditions, or at a specified time thereafter. The issuance of substantial additional securities and their potential sale into any trading market which may develop in the Company's common stock may have a depressive effect on such market. While the actual terms of a transaction to which the Company may be a party cannot be predicted, it may be expected that the parties to the business transaction will find it desirable to avoid the creation of a taxable event and thereby structure the acquisition in a so called "tax free" reorganization under Sections 368(a)(1) or 351 of the Internal Revenue Code of 1986, as amended (the "Code"). In order to obtain tax free treatment under the Code, it may be necessary for the owners of the acquired business to own 80% or more of the voting stock of the surviving entity. In such event, the shareholders of the Company, including investors in this offering, would retain less than 20% of the issued and outstanding shares of the surviving entity, which could result in significant dilution in the equity of such shareholders. As part of the Company's investigation, officers and directors of the Company will meet personally with management and key personnel, may visit and inspect material facilities, obtain independent analysis or verification of certain information provided, check references of management and key personnel, and take other reasonable investigative measures, to the extent of the Company's limited financial resources and management expertise. The manner in which each Company participates in an opportunity will depend on the nature of the opportunity, the respective needs and desires of the Company and other parties, the management of the opportunity, and the relative negotiating strength of the Company and such other management. With respect to any mergers or acquisitions, negotiations with target company management will be expected to focus on the percentage of the Company which target company shareholders would acquire in exchange for their shareholdings in the target company. Depending upon, among other things, the target company's assets and liabilities, the Company's shareholders will in all likelihood hold a lesser percentage ownership interest in the Company following any merger or acquisition. The percentage ownership may be subject to significant reduction in the event the Company acquires a target company with substantial assets. Any merger or acquisition effected by the Company can be expected to have a significant dilutive effect on the percentage of shares held by the Company's then shareholders, including purchasers in this offering. The Company will not have sufficient funds (unless it is able to raise funds in a private placement) to undertake any significant development, marketing and manufacturing of any products which may be acquired. Accordingly, following the acquisition of any such product, the Company will, in all likelihood, be required to either seek debt or equity financing or obtain funding from third parties, in exchange for which the Company would probably be required to give up a substantial portion of its interest in any acquired product. There is no assurance that the Company will be able either to obtain additional financing or interest third parties in providing funding for the further development, marketing and manufacturing of any products acquired. It is anticipated that the investigation of specific business opportunities and the negotiation, drafting and execution of relevant agreements, disclosure documents and other instruments will require substantial management time and attention and substantial costs for accountants, attorneys and others. If a decision is made not to participate in a specific business opportunity the costs therefore incurred in the related investigation would not be recoverable. Furthermore, even if an agreement is reached for the participation in a specific business opportunity, the failure to consummate that transaction may result in a loss to the Company of the related costs incurred. Management believes that the Company may be able to benefit from the use of "leverage" in the acquisition of a business opportunity. Leveraging a transaction involves the acquisition of a business through incurring significant indebtedness for a large percentage of the purchase price for that business. 11 Through a leveraged transaction, the Company would be required to use less of its available funds for acquiring the business opportunity and, therefore, could commit those funds to the operations of the business opportunity, to acquisition of other business opportunities or to other activities. The borrowing involved in a leveraged transaction would ordinarily be secured by the assets of the business opportunity to be acquired. If the business opportunity acquired is not able to generate sufficient revenues to make payments on the debt incurred by the Company to acquire that business opportunity, the lender would be able to exercise the remedies provided by law or by contract. These leveraging techniques, while reducing the amount of funds that the Company must commit to acquiring a business opportunity, may correspondingly increase the risk of loss to the Company. No assurance can be given as to the terms or the availability of financing for any acquisition by the Company. During periods when interest rates are relatively high, the benefits of leveraging are not as great as during periods of lower interest rates because the investment in the business opportunity held on a leveraged basis will only be profitable if it generates sufficient revenues to cover the related debt and other costs of the financing. Lenders from which the Company may obtain funds for purposes of a leveraged buy-out may impose restrictions on the future borrowing, distribution, and operating policies of the Company. It is not possible at this time to predict the restrictions, if any, which lenders may impose or the impact thereof on the Company. Results of Operations The following discussion should be read in conjunction with the condensed financial statements and in conjunction with the Company's Form 10-K filed on March 31, 2015. Results for interim periods may not be indicative of results for the full year. For the six months ended June 30, 2015 compared to the six months ended June 30, 2014 Revenues The Company did not generate any revenues for the six months ended June 30, 2015 and June 30, 2014. Total operating expenses During the six months ended June 30, 2015, total operating expenses were $16,931, consisting of professional fees of $13,004 and general and administrative expenses of $3,927 associated with fulfilling the Company's SEC reporting requirements. During the six months ended June 30, 2014, total operating expenses were $16,236 consisting of $12,980 of professional fees and the balance of $3,256 consisted of general and administrative expenses. Net loss During the six months ended June 30, 2015 and 2014, net loss was $20,714 and $19,422, respectively. For the three months ended June 30, 2015 compared to the three months ended June 30, 2014 Revenues The Company did not generate any revenues for the three months ended June 30, 2015 and June 30, 2014. Total operating expenses During the three months ended June 30, 2015, total operating expenses were $6,550, consisting of professional fees of $5,250 and general and administrative fees of $1,300 associated with fulfilling the Company's SEC reporting requirements. During the three months ended June 30, 2014, total operating expenses were $5,308, consisting of professional fees of $4,000 and general and administrative fees of $1,308. 12 Net loss During the three months ended June 30, 2015 and 2014, net loss was $8,482 and $6,995, respectively. Liquidity and Capital Resources As of June 30, 2015, we had $5,931 in cash. The Company is a blank check company and does not have any planned operations. As of June 30, 2015, loans payable to a related party totaled $160,124, bear interest at 5% per annum and are payable on demand. Loans consist of advances made by Sholom Drizin, the principal shareholder of the Company. The interest expense on these loans was $3,783 and $3,186 for the six months ended June 30, 2015 and 2014, respectively.In July 2015, the Company borrowed an additional $10,000 from Mr. Drizen. The focus of our efforts is to acquire or develop an operating business. Despite no active operations at this time, management intends to continue in business and has no intention to liquidate the Company. We have considered various business alternatives including the possible acquisition of an existing business, but to date have found possible opportunities unsuitable or excessively priced. We do not contemplate limiting the scope of our search to any particular industry. Management has considered the risk of possible opportunities as well as their potential rewards. Management has invested time evaluating several proposals for possible acquisition or combination; however, none of these opportunities were pursued. We presently own no real property and at this time have no intention of acquiring any such property. Our primary expected expenses are comprised substantially of professional fees primarily incident to its reporting requirements. We may have to issue debt or equity or enter into a strategic arrangement with a third party. There can be no assurance that additional capital will be available to us. We currently have no agreements, arrangements or understandings with any person to obtain funds through bank loans, lines of credit or any other sources. Going Concern Consideration The Company has not commenced planned principal operations. The Company had no revenues and incurred a net loss of $20,714 for the six months ended June 30, 2015. In addition, the Company has a working capital deficiency and stockholders' deficiency of $192,439 at June 30, 2015. These factors raise substantial doubt about the Company's ability to continue as a going concern. There can be no assurance that sufficient funds will be generated during the next year or thereafter from operations or that funds will be available from external sources such as debt or equity financings or other potential sources. The lack of additional capital could force the Company to curtail or cease operations and would, therefore, have a material adverse effect on its business. Furthermore, there can be no assurance that any such required funds, if available, will be available on attractive terms or that they will not have a significant dilutive effect on the Company's existing stockholders. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 3. Quantitative and Qualitative Disclosures about Market Risk. A smaller reporting company, as defined by Item 10 of Regulation S-K, is not required to provide the information required by this item. Item 4(T). Controls and Procedures. Disclosure Controls and Procedures Our disclosure controls and procedures are designed to ensure that information required to be disclosed in reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the United States Securities and Exchange Commission. Our principal executive officer and principal financial and accounting officer have reviewed the effectiveness of our "disclosure controls and procedures" (as defined in the Securities Exchange Act of 1934 Rules 13(a)-15(e) and 15(d)-15(e)) as of June 30, 2015 and have concluded that the disclosure controls and procedures are effective as of such date to ensure that material information relating to the Company is recorded, processed, summarized, and reported in a timely manner. Changes in Internal Controls over Financial Reporting There have been no changes in the Company's internal control over financial reporting during the last quarterly period covered by this report that have materially affected, or are reasonably likely to materially affect, the Company's internal control over financial reporting. 13 PART II OTHER INFORMATION Item 1. Legal Proceedings. There are no pending legal proceedings to which the Company is a party or in which any director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or security holder is a party adverse to the Company or has a material interest adverse to the Company. The Company's property is not the subject of any pending legal proceedings. Item 1A. Risk Factors A smaller reporting company, as defined by Item 10 of Regulation S-K, is not required to provide the information required by this item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Unregistered Sales of Equity Securities None. Purchases of equity securities by the issuer and affiliated purchasers None. Use of Proceeds None Item 3. Defaults Upon Senior Securities. None. Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other Information. None 14 Item 6. Exhibits Exhibit No. Description 31.1 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* 31.2 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* 32.1 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* 32.2 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* 101.INS XBRL Instance Document** 101.SCH XBRL Taxonomy Extension Schema Document** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document** 101.LAB XBRL Taxonomy Extension Label Linkbase Document** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document** * Filed herewith. ** Furnished herewith. 15 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WATCHTOWER, INC. Dated: August 13, 2015 By: /s/ Menachem M. Schneerson Name: Menachem M. Schneerson Title: President, Chief Executive Officer and Director (Principal Executive Officer) Dated: August 13, 2015 By: /s/ Shmaya Glick Name: Shmaya Glick Title: Treasurer, Secretary and Director (Principal Financial and Accounting Officer) 16
